Motion Granted; Brief Stricken; and Order filed May 11, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-01088-CV
                                   ____________

VERTICAL NORTH AMERICA, INC. NKA RAIZEN NORTH AMERICA,
                      INC., Appellant

                                         V.

              VOPAK TERMINAL DEER PARK, INC., Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-33666

                                     ORDER

      Appellee’s motion to strike portions of appellant’s brief and appendix is
GRANTED. Appellant’s brief, filed April 21, 2016, is STRICKEN. Appellant is
ordered to file an amended brief that does not contain or cite to the contents of the
documents attached as Tab C to the April 21 brief by May 31, 2016.

      Appellee’s brief will be due 30 days after appellant’s amended brief is filed.

                                  PER CURIAM